Citation Nr: 0207613	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 1982 
rating action that assigned a single disability evaluation 
for the veteran's depressive neurosis with regional 
enteritis.  

2.  Entitlement to an effective date prior to April 1996 for 
the award of a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January to 
December 1970.  

The earlier effective date claim arose from a September 1997 
rating action entered by the Department of Veterans Affairs 
(VA) regional office (RO) in North Little Rock, Arkansas.  A 
disagreement with that decision was received in October 1997, 
and after a statement of the case was issued, the appeal was 
perfected in October 1997.  Thereafter, the claim was 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, D.C., and in September 1998, the Board remanded 
the matter to the RO for additional development.  In March 
2000, the veteran and his wife appeared at a hearing 
conducted by the undersigned Member of the Board at the RO, 
and in May 2000, the Board issued its decision in the matter, 
denying the veteran's appeal.  

The veteran appealed this decision to the Court of Appeals 
for Veterans Claims (Court).  In November 2000, the veteran's 
representative at the time submitted his opening brief to the 
Court explaining his basis for appealing the Board's 
decision.  In March 2001, the Secretary of VA, represented by 
the VA Office of the General Counsel, filed a motion with the 
Court requesting a stay of further proceedings relating to 
the veteran's case pending the outcome of another case 
actively under consideration by the Court, which would 
address the applicability of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) to claims for an earlier 
effective date, among other things.  [The VCAA amended 
provisions of law regarding VA obligation to provide notices 
to claimants, and its duty to assist in developing claims.]  

In April 2001, however, the Secretary filed another brief 
with the Court, in which it was specifically requested that 
the Court vacate the Board decisions in view of the VCAA, and 
to give the Board an opportunity to address contentions 
raised by the veteran's representative.  In a May 2001 order, 
the Court vacated the Board's decision pursuant to this 
request, and remanded the matter to the Board to make another 
determination, taking into consideration the matters raised 
in its order. 

Thereafter, the record shows that effective in October 2001, 
VA revoked the authority of the attorney who had been 
representing the veteran to represent VA claimants.  In 
November 2001, the Board wrote to the veteran advising him of 
this fact, and gave the veteran an opportunity to obtain 
other representation, or to represent himself.  In December 
2001, the veteran advised the Board in writing that he would 
represent himself, and requested that the Board proceed with 
his appeal.  Later that month, the veteran was given an 
additional 90 days in which to submit argument or evidence 
regarding his appeal.  Since that time, no additional 
communication has been received from the veteran, and it is 
presumed his desire is to have the Board enter a decision 
based on the evidence currently of record.  

The matter regarding error in the 1982 rating action arose 
from a February 1999 decision by the RO.  A notice of 
disagreement with that decision was received later that 
month, and after a statement of the case was issued, the 
appeal was perfected in June 2000.  It has since been 
forwarded to the Board.  


FINDINGS OF FACT

1.  The December 1982 RO rating decision that assigned a 
single disability evaluation for depressive neurosis with 
regional enteritis was supported by the evidence then of 
record.

2.  The appropriate statutory and regulatory provisions for 
evaluating the impairment caused by depressive neurosis with 
regional enteritis were not incorrectly applied.

3.  The veteran's claims for increased ratings received prior 
to January 1997, may not be construed as claims for TDIU 
benefits.  

4.  Rating actions denying the veteran's claims for increased 
ratings prior to his January 1997 claim for benefits are 
final.  

5.  In January 1997, the RO received a formal application for 
TDIU benefits, which was granted in a September 1997 rating 
action, and made effective from April 1996. 

6.  It is not factually ascertainable that an increase in 
disability occurred that would be sufficient to warrant TDIU 
benefits earlier than April 1996 or within the period between 
January and April 1996.  


CONCLUSIONS OF LAW

1. The December 1982 RO rating decision that assigned a 
single disability rating for depressive neurosis with 
regional enteritis, may not be reversed or revised on the 
basis of clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West Supp. 2000); 38 C.F.R. § 3.105(a) (2001).

2.  The criteria for an effective date prior to April 1996 
for an award of TDIU benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA, among 
other things, includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  With certain exceptions, the VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A 
pertinent exception to the applicability of the VCAA is with 
respect to claims of clear and unmistakable error (CUE).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court found 
that although the VCAA, with its expanded duties, is 
potentially applicable to a great number of claims, VCAA was 
not applicable to allegations of CUE in BVA decisions.  
Livesay, 15 Vet. App. at 178.  Although in Livesay, the CUE 
claim concerned a prior Board decision, the inapplicability 
of the VCAA to CUE claims was subsequently determined to 
include those related to RO decisions.  See Parker v. 
Principi, 15 Vet.App. 407 (2002).  

As to the issue on appeal, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that with respect to the claim 
addressed herein, the veteran was notified of the evidence 
required to grant it by the September 1997 rating decision, 
the October 1998 and February 1999 supplemental statements of 
the case, and by the May 2000 Board decision subsequently 
vacated by the Court.  The discussions therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  As to this duty to assist, it is 
observed that the relevant records regarding a claim for an 
earlier effective date are communications from the veteran, 
which are maintained in the claims file as they are received, 
and relevant treatment records, copies of which also appear 
to have been obtained and associated with the claims file.  
Further, the veteran has made no specific reference to any 
additional relevant evidence concerning this issue that 
should be obtained.  As such, the Board finds that the 
development requirements of the VCAA also have been met.  

Under these circumstances, it may be concluded that the 
existing notice obligations of VA and its duty to assist have 
been satisfied in this case, and that the Board may proceed 
to address the merits of the veteran's claims.


Clear and Unmistakable Error in 1982 Rating Action

Regarding this aspect of the veteran's claim, the record 
shows that in a January 1971 rating action, the veteran was 
granted service connection for regional enteritis, evaluated 
as 30 percent disabling, effective from December 1970.  In a 
December 1982 rating action, the veteran's disability was re-
characterized as "Depressive neurosis with regional 
enteritis."  At the same time, the disability rating was 
increased to 50 percent effective from September 1982.  This 
impairment remained so evaluated until a July 1997 rating 
action.  At that time, the veteran's disabilities were 
separated out, and rated individually such that he was 
assigned a 60 percent evaluation for "regional enteritis 
([Crohn's] Disease )" effective from April 1996, and a 30 
percent rating for "Depressive Neurosis" effective from 
April 1996.  

It was in a February 1999 statement from the veteran's 
representative at the time, that the claim of error was 
raised in the 1982 action that rated the veteran's impairment 
as a single disease entity.  In this statement, the following 
argument was made:  

Let me explain why and why we feel this rating must 
constitute clear and unmistakable error because the 
error was undebatable.  There is no dispute to the 
fact that [the veteran] was service connected for 
both Chronos (sic) disease (regional 
eneatitis(sic)) as well as for depressive neurosis.  
For reasons not entirely certain, up until 1996 
those disabilities were rated as one disability, 
even though one was a gastroenlogical (sic) 
disability and the other a psychoneurotic 
disability, the two having little in common other 
than perhaps some shared symptomatology.  The 
origins, while both service connected, were quite 
different.  

Regional eneatitis (sic) ought to have been rated 
separate and apart from the claimant's depressive 
neurosis as has been done more recently.  The 
diagnostic code under 38 C.F.R. 4.118 and 38 C.F.R. 
4.125 et. seq. clearly calls for entirely separate 
ratings.  It was clear and unmistakable error to 
have rated them combined in 1970-1982 and such 
constitutes clear and unmistakable error because it 
was a legal error that is undebatable.  Further it 
(sic) they had been rated separately and (sic) the 
outcome would have been different.  The veteran 
would have had rated a higher disability rating as 
the disability percentages would have placed him 
within the IU frame work of 38 C.F.R. 3.341(a) and 
38 C.F.R. 4.16(a).  

In the substantive appeal to this particular claim received 
in June 2000, the veteran's representative at the time set 
out the following argument: 

He contends that the 1982 decision giving him one 
rating for depressive neurosis with regional 
enteritis violated the requirements of 38 C.F.R. 
4.3 and 38 C.F.R. 4.25.  Depressive neurosis and 
regional enteritis (Crohn's disease) are two 
different disabilities and not ratable as one.  
This has been true all alone (sic) and they should 
have never been combined.  There was no basis for 
combining then (sic) at the time and no factual 
evidence whatsoever existed to do so.  The hearing 
officer corrected this discontinuity by his 
decision of July 25, 1997 when he found that VARO 
should given (sic) [the veteran] separate ratings 
for both disorders.  38 C.F.R. 4.125 and 38 C.F.R. 
4.97.  

VARO's 1982 decision was undebatable erroneous 
because the DSM II criteria in 1982, which was in 
effect at that time, recognized that in fact the 
depressive neurosis was a separate disability and 
recognized as such.  The ratings schedule in 1982 
was no different than it was now except for the 
1996 mental disorders amendments.  Therefore the 
hearing officer's decision basically in effect, 
found clear and unmistakable error, when he 
modified the ratings for the separate ratable 
disabilities.  

Applicable criteria provides that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a)  .

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind 
of "error." It is the kind of error, 
of fact or of law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).

With respect to the arguments set out in the February 1999 
statement, the Board is unable to discern any rationale for 
the veteran's position, other than he considers it to have 
been wrong to rate the veteran's condition in 1982 as a 
single disability entity, and to insist it was clearly and 
unmistakably so.  To simply insist a particular action was 
clearly and unmistakably erroneous, however, fails to satisfy 
the requirements for presenting a viable claim of CUE.  As 
the Court held, there must be some degree of specificity as 
to what the alleged error is, and persuasive reasons given as 
to why the result would have been manifestly different but 
for the alleged error.  This has not been done in the 
February 1999 statement received in this regard.  

Presumably, by citing to the provisions of 38 C.F.R. §§ 4.118 
and 4.125 in this statement, the veteran's representative 
intended to imply that some aspect of these regulations were 
misapplied in the veteran's case at the time of the 1982 
rating action.  38 C.F.R. § 4.118, however, addresses the 
criteria to consider in evaluating skin disabilities.  This 
is wholly irrelevant to the veteran's case.  38 C.F.R. 
§ 4.125 as in effect in 1982, provided some general 
considerations to be used in evaluating mental disorders.  
Since an aspect of the veteran's disability included this 
sort of impairment, it must be acknowledged that this was an 
appropriate regulation for the RO to have considered in 
making its decision in 1982.  As to its specific content, the 
veteran's representative has stated that this regulation 
"clearly calls for entirely separate ratings."  In actually 
reading it and those that follow, however, it is clear that 
these regulations specifically contemplate situations for 
rating more than one impairment as a single disease entity.  
Indeed, instructions are provided for assigning only one 
percentage evaluation when there are two diagnoses presented, 
one organic and the other psychophysiologic or 
psychoneurotic, covering the organic and psychiatric aspects 
of a single disability entity.  (See Note (4) following the 
rating formula for psychoneurotic disorders and Note (2) 
following the rating instructions for psychophysiologic 
disorders in 38 C.F.R. § 4.132, as in effect in December 
1982.)  

Assigning this type of rating as provided for in these 
instructions, appears to be precisely what the RO 
accomplished in 1982, and was entirely consistent with the 
evidence then of record.  The evidence at that time included 
records that showed the veteran was considered to have 
regional enteritis with secondary depression, and considered 
to be a more appropriate candidate for mental health 
treatment than for treatment in the medical service to 
address all his complaints.  Further, testing conducted in 
September 1992 revealed findings that were considered 
consistent with the conclusion that the veteran's symptoms 
were those of a psychophysiologic disorder.  Thus, there was 
both ample evidence in the record and regulatory support for 
the RO to characterize the veteran's depression and 
gastrointestinal symptoms as a single disease entity, and 
rate it as such.  (In fact, it appears that the veteran's 
representative inadvertently admits to the propriety of such 
a rating where he acknowledges that the veteran's depressive 
neurosis and gastrointestinal disease "shared 
symptomatology.")  

With respect to the arguments received in June 2000, they are 
no more persuasive than those received in 1999.  They were 
limited to bare allegations that the rating action in 1982 
was erroneous, without rational explanation as to why this 
was so.  To state, as the veteran's representative does in 
this document, that depressive neurosis and Crohn's disease 
are two distinct disabilities may be true.  That, however, 
does not exclude a situation, as in the veteran's case, where 
the symptomatology presented are a manifestation of them 
both, and therefore, appropriate to rate as a single 
disability entity.  

In addition, the citations given in this statement, much like 
those provided in February 1999, are either irrelevant, or 
actually support the conclusion that there was no error 
committed in 1982.  In this regard, the reference to 
38 C.F.R. § 4.125 was discussed above.  The provisions of 
38 C.F.R. § 4.3 refer to VA's policy to resolve reasonable 
doubt regarding the degree of disability in favor of the 
claimant.  The Board is unable to ascertain what it is about 
this regulation that the veteran's representative considered 
to be favorable to his position.  If it is argued that there 
was some reasonable doubt at issue in 1982 that should have 
been resolved in favor of the veteran, it necessarily means 
there was evidence both in favor of, and against the position 
that was eventually taken by the RO.  Acknowledging that 
there was evidence in favor of the position that the RO took, 
means that the decision involved difference of opinion and, 
therefore could not have been clearly and unmistakably 
erroneous.  These arguments present nothing more than a 
disagreement with how the RO weighed the evidence in 1982, 
which cannot form a basis for a claim of CUE.  

The reference made in this statement to 38 C.F.R. § 4.97 is 
inexplicable since that regulation refers to the criteria for 
evaluating disorders of the respiratory system.  Like the 
earlier reference to 38 C.F.R. § 4.118, this is wholly 
irrelevant to the veteran's claim.  Similarly, the reference 
to 38 C.F.R. § 4.25 appears to be without merit, since that 
regulation discusses the mechanical means by which a combined 
disability evaluation is obtained.  It does not in any way 
address whether or when it is appropriate to characterize 
impairment as a single disability entity.  

Under the foregoing circumstances, the Board concludes that 
there is no basis for finding error in the 1982 rating action 
that assigned a single disability evaluation for the 
veteran's depressive neurosis with regional enteritis.  
Accordingly, the veteran's appeal in this regard must be 
denied.


Earlier Effective Date for TDIU Benefits

A total disability rating for compensation may be assigned 
pursuant to 38 C.F.R. § 4.16, where the schedular rating is 
less than total.  This contemplates a situation when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability, provided that 
where there is only one service connected disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  Given this 
criteria, it is obvious that the Board must, as an initial 
matter, ascertain when the claim for TDIU benefits was 
received.  Once that is established, the Board must then look 
to the evidence of record to determine if it is factually 
ascertainable that an increase in disability occurred at any 
time up to one year prior to receipt of that claim warranting 
TDIU benefits.  If such an increase is shown, the effective 
date for that award may be made as of the date of the 
evidence showing the increase.  If such an increase is not 
shown during this one-year period, then the effective date is 
the date of receipt of the claim.  

As it happens, the only formal application for TDIU benefits 
(VA Form 21-8940) ever received from the veteran, was 
received in January 1997.  Thus, were that the only manner by 
which a claim for this benefit was recognized, it would be 
simple enough to then examine the record to determine if it 
were factually ascertainable that an increase in disability 
warranting that benefit occurred during the one year period 
prior to that date.  Indeed, the RO has already assigned the 
effective date for this benefit from April 1996, such that it 
would only be necessary for the Board to determine if an 
effective date between January 1996 and April 1996 was 
warranted.  

A formal application for TDIU benefits, however, is not the 
only method by which a claim for that benefit is recognized.  
In a decision entered by the Federal Circuit Court of Appeals 
in May 2001, (a year after the Board entered the decision in 
this case that was vacated by the Court), it was determined 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest possible rating, and 
additionally submits evidence of unemployability, the VA must 
consider entitlement to TDIU benefits.  See Roberson v. 
Principi, 251 F.3d. 1378 (Fed. Cir. 2001).  

In view of this holding, it is now necessary for the Board to 
examine any claims for increased ratings received prior to 
January 1997, together with the evidence of record at those 
times to ascertain whether any of those earlier claims may 
constitute a claim for TDIU benefits.  If such a claim is 
found, and the veteran otherwise meets the requirements for a 
TDIU award, that would serve as a basis for assigning an 
earlier effective date, either from the date of receipt of 
that claim, or as much as one year prior to that claim, 
(depending on what the evidence showed during that one year 
period).  

The veteran has essentially acknowledged that he was 
employable prior to 1986.  This is supported by earnings 
records from the Social Security Administration submitted to 
VA in March 2000.  Thus, it will not be necessary to discuss 
any claims prior to 1986 as potential claims for TDIU 
benefits since it is agreed the veteran was not unemployable 
at that time.  (This is not to say the veteran did not 
experience periods of unemployment prior to 1986, but the 
Social Security records do show earnings in excess of $10,000 
during the years 1984 and 1985, and clear evidence of his 
employability prior to 1986.)  The record does show that the 
veteran submitted a claim for increase benefits in July 1986.  
At that time, the veteran did not indicate in any way that he 
was unemployed, although he submitted evidence that he was 
being treated by a private physician for Crohn's colitis, 
esophagitis, and terminal ileitis, as well as evidence that 
he was hospitalized between June 11 and June 13, 1986 for 
severe vomiting.  These hospital records, however, revealed 
that the veteran's small bowel "did not seem to be all that 
active."  

After considering this evidence, the RO confirmed by a July 
1986 rating action, the 50 percent evaluation that was then 
in effect for the veteran's disability.  Since there was no 
evidence presented that suggested that the veteran was 
unemployable, the Board concludes that it was unnecessary to 
enter any decision regarding entitlement to TDIU benefits, 
and the July 1986 claim that prompted this rating decision 
cannot be construed as including a claim for TDIU benefits.  
The veteran was subsequently notified of the RO's decision in 
regard to his increased rating claim in August 1986, and 
since he did not appeal it within one year, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

Thereafter, the evidence does not reflect any claim for 
increased benefits received from the veteran until February 
1992.  This was denied by the RO in a September 1992 rating 
action, that again confirmed the veteran's 50 percent 
disability evaluation that had been in effect since 1982.  As 
to the evidence regarding the veteran's employability at the 
time of the RO's decision, it is noted that the veteran's 
informal claim did not include any mention that he was 
unemployable, although a 1992 statement attached to the 
veteran's application showed that a VA physician thought the 
veteran should be under close medical supervision at that 
time.  

As to other records addressing the veteran's employability 
status, the Board observes that the report of a July 1991 
examination conducted for VA purposes revealed that the 
veteran reported receiving monthly wages between $1200 and 
$1400 from 1986 to 1988, and although he suggested that he 
did not work between 1988 and June 1991, he reported starting 
work as a carpenter for a construction company in June 1991, 
with a salary of $1700 per month.  While subsequent records 
suggest the veteran's employment with this company apparently 
ended in August 1991, other records reflect that in December 
1991 the veteran reported that he had been indicted and 
apparently convicted on a federal drug and weapons charge.  
Later records show that these convictions apparently arose 
from the veteran's work with a crime organization, and that 
he was giving evidence against another crime family in order 
to reduce his prison sentence.  In a January 1992 record, it 
was recorded that the veteran faced a prison sentence of 52 
years in connection with his crimes, which he hoped to reduce 
by his testimony.  Later, it was noted that the veteran's 
sentence was one year of what was characterized as home 
detention, (which apparently began in early 1992), to be 
followed by two years of supervised release.  

Certainly, the foregoing records do not suggest that the RO 
should have considered a claim for TDIU benefits when it 
addressed the veteran's February 1992 claim for an increased 
rating.  While the veteran may not have had a record of 
legitimate employment during the period leading up to the 
September 1992 decision that addressed his February 1992 
increased rating claim, it is reasonable to presume that if 
he was able to exert himself in illegal activities to the 
extent that he faced a 52-year prison term, he was not 
precluded from substantially gainful employment by his 
service connected disability during this time.  Accordingly, 
the Board does not consider the veteran's February 1992 claim 
for benefits to have raised a claim for TDIU benefits, and 
that claim may not be construed as a pending claim for those 
benefits from which to measure the effective date for any 
subsequent determination of entitlement to them.  Further, it 
is observed that the veteran was notified of the September 
1992 rating decision that denied an increase in benefits 
later that same month, as well as of his right to appeal.  
Since no appeal was taken, that September 1992 decision 
became final after one year.  

The veteran next submitted a claim for increased benefits in 
March 1994.  The RO denied this claim in August 1994.  The 
veteran was advised of this decision and of his appellate 
rights in September 1994.  As to evidence of unemployability 
at that time, the veteran's application itself did not 
mention the veteran's employment status.  In addition, while 
medical records dated between September 1992 and August 1994, 
reflect that the veteran may not have been working at this 
time, that does not necessarily demonstrate that the veteran 
was unemployable.  It simply shows he was not employed.  In 
this regard, it was noted in an examination conducted for VA 
purposes in April 1994, that the veteran spent at least part 
of his time clearing property and working on his truck, 
activities which do not generally reflect a level of such 
infirmity as to preclude the veteran's employment.  In view 
of this, the Board concludes that the veteran's 1994 claim 
for increase did not contemplate a TDIU claim.  As the 
veteran also did not appeal within one year, the September 
1994 decision that denied this claim for increase became 
final.  

Following the RO's September 1994 decision, the record does 
not reflect the veteran to have submitted a claim for 
increased benefits until the January 1997 application for 
TDIU benefits that was received.  As already indicated, the 
veteran was eventually awarded these benefits pursuant to a 
September 1997 rating action, effective from April 1996.  
This date coincides with the date from which the veteran's 
combined disability evaluation was increased to 70 percent by 
virtue of a July 1997 rating action.  (In that July 1997 
decision, the veteran's disability, which had been previously 
characterized as a single disease entity rated 50 percent 
disabling, was re-characterized as "regional enteritis 
(Crohn's Disease)" rated 60 percent disabling and 
"Depressive Neurosis" rated 40 percent disabling.)  This 
combined rating of 70 percent, is the first time the veteran 
met the minimum schedular evaluation for entitlement to TDIU 
benefits.  

As already stated, since it has been established that the 
veteran's TDIU claim was not received until January 1997, 
applicable criteria provide that the earliest date from which 
that benefit may be awarded is from January 1996.  To 
establish entitlement from that date, or between that date 
and April 1996 when the benefit was awarded, the evidence of 
record must show that it was factually ascertainable that an 
increase in disability occurred during this three-month 
period.  

The evidence regarding the veteran's employability status up 
through the RO's August 1994 rating action has been briefly 
summarized above.  The evidence of record since that time 
continues to show that the veteran has been unemployed.  
Records dated in the months immediately following the RO's 
August 1994 decision, however, reflect medical attention 
being directed primarily to the veteran's alcohol abuse and 
associated problems including alcoholic hepatitis, rather 
than to service connected disability.  On the other hand, 
records dated in April 1995 do show that a biopsy of the 
colon was performed and that this revealed partially 
ulcerated intestinal mucosa in some locations with diffuse 
inflammation.  Nevertheless, by July 1995, the veteran's 
gastrointestinal disorder was characterized as stable, and it 
was only questionably active in November 1995.  He was, 
however, apparently given medications at that time for its 
treatment.  

After November 1995, the record does not reflect any further 
treatment for the veteran's service connected disabilities 
prior to the April 1996 examination, from which his TDIU 
benefits were subsequently made effective.  Further, the 
reports of the examinations conducted at this time (April 
1996) do not actually reflect any specific findings regarding 
the veteran's employability.  What these records show is that 
the veteran complained of spells of marked cramping and 
burning, loss of appetite and passing of tarry stools every 1 
to 2 months.  He also complained that he moved his bowels 8 
to 10 times a day.  At the same time, the veteran 
acknowledged that he had not had any treatment since the 
prior November, although he reported experiencing some 
depression, which he (the veteran) characterized as moderate.  

Physical findings included mild tenderness to pressure over 
the left side of the abdomen, but the veteran was noted to 
converse readily with the examiner and was considered fully 
cooperative.  The veteran was also characterized as generally 
affable, although he did tend to focus on somatic problems.  
His thought processes and associations were described as 
logical and tight, and there was no loosening of associations 
or any confusion.  Further, no gross impairment of memory was 
observed, and no delusional behavior was noted during the 
examination.  Likewise, the veteran's judgment and insight 
were considered adequate.  The veteran's diagnoses were 
regional enteritis and dysthymic disorder.  

It is observed, however, that it was after the receipt of 
additional evidence dated in January 1997 and May 1997, that 
the RO actually made its determination that the veteran was 
unemployable.  Interestingly, some of this evidence reflected 
that if the veteran were provided certain services, he "may 
reasonably be expected to function independently by means of 
technical or professional employment."  Other evidence, 
i.e., a May 1997 letter from a private psychologist, revealed 
that the veteran was considered to be extremely 
circumstantial in conversation.  It was not this behavior, 
however, that was considered to render the veteran 
unemployable, as this psychologist apparently considered the 
veteran's prognosis with respect to his psychiatric symptoms 
to be good.  Rather, the psychologist went on to opine that 
it was the veteran's gastrointestinal disease that "stopped 
him from working."  

Thus, given the lack of convincing evidence that the 
veteran's service connected disabilities rendered him 
unemployable prior to receipt of this report in 1997, and 
that the decision to find the veteran unemployable due to 
service connected disabilities was not made until after 
receipt of these 1997 records, it would seem that it was 
mainly these records and the specific opinion linking the 
veteran's unemployability to service connected disability, 
that triggered the decision.  Under the circumstances 
described above, however, the Board concludes that there is 
no basis for assigning an effective date for TDIU benefits 
prior to April 1996.  Putting it simply, the claim for this 
benefit was not received until January 1997.  Applicable 
criteria; therefore, do not permit an award of an effective 
date for this benefit prior to January 1996.  While the 
effective date that was awarded in this case was April 1996, 
the record does not show that it was factually ascertainable 
that an increase in disability to warrant TDIU benefits 
occurred within the remaining months between January 1996 and 
April 1996.  Accordingly, entitlement to an effective date 
earlier than in April 1996 for the award of TDIU benefits is 
denied.



						(Continued on next page)

ORDER

The December 1982 RO rating decision that assigned a single 
disability evaluation for the veteran's depressive neurosis 
with regional enteritis, did not contain CUE and the 
veteran's appeal is denied. 

Entitlement to an effective date prior to April 1996 for the 
award of a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

